Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 08/08/2019.
Claims 1-21 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for priority based on PCT Application No. PCT/AU2018/050108 filed on 02/12/2018. Acknowledgment is made of applicant's claim for foreign priority based on Australian Application No. AU2017900420 filed on 02/10/2017 and Australian Application No. AU2017904948 filed on 12/08/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20180139278) in view of Jimenez-Delgado (US 20200005285).

Regarding Claims 1 and 11, Bathen teaches A distributed block chain cryptocurrency system for securement against unauthorized transactions (Paragraph 0017 teaches a method, apparatus, system non-transitory computer readable medium and computer program product for providing at least one of distributing immutable data across computer nodes, establishing consensus in a network of computer systems, providing end-to-end secure data storage, scaling a block chain through the use of virtualization and peer-to-peer technology, providing availability of data in a trustless peer-to-peer system, and providing data tampering discovery and prevention through the use of hash chains), the system comprising: at least one client computing device in operable communication with a peer-to-peer network of cryptocurrency mining computing devices across a data network, each mining computing device comprising a processor and a memory device operably coupled thereto, the memory device having computer program code controller instructions therein executable by the processor and comprising data including a transaction memory pool, wherein each mining computing device comprises a mining controller executable by the processor for receiving cryptocurrency transactions from the at least one client computing device across the network, conducting proof-of-work hashing calculations on the cryptocurrency transactions and adding the cryptocurrency transactions to a distributed block chain ledger of the network wherein (Paragraphs 0017 and 0037 teach when a client generates a transaction, a hash of data is created and a private key is used to sign the transaction; the transaction is sent to one of its peer nodes and a node adds the transaction to its memory pool (‘mempool’); the node will mine transactions from its mempool and provide a tunable proof-of-work based on randomization and a time since a last block was added; the client comprises a memory and a processor may be discrete components of a network entity that are used to execute an application or set of operations as described herein; the application may be coded in software in a computer language understood by the processor, and stored in a computer readable medium, such as, a memory; the computer readable medium may be a non-transitory computer readable medium that includes tangible hardware components, such as memory, that can store software; furthermore, a software module may be another discrete entity that is part of the network entity, and which contains software instructions that may be executed by the processor to effectuate one or more of the functions described herein); if the at least one previous cryptocurrency transaction is not found, sending the cryptocurrency transaction to the mining controller for adding to a block for the proof-of-work hashing (Paragraph 0024 teaches the miner checks its in-memory cache of full blocks; if the full block is not in memory, it will request a full block from the DHT; the DHT may return a block for a block ID to the miner; as a result, the miner will complete the transaction validation and add it to its current block; if a proof-of-work/consensus is reached, the block is created; a newly created block is added to the DHT, which stripes and broadcasts blocks to its peers); adding the cryptocurrency transaction to the transaction memory pool (Paragraph 0017 teaches the transaction is sent to one of its peer nodes and a node adds the transaction to its memory pool (‘mempool’)); receiving a further cryptocurrency transaction of a further specific format; and if identifying that the further cryptocurrency transaction is from the further address: identifying a transaction id of the first cryptocurrency transaction from the further cryptocurrency transaction (Paragraph 0028 teaches the client node may initiate a new transaction to be written on the blockchain and the new transaction may be forwarded to each of a plurality of mining nodes to be stored in a mempool so the mining nodes can complete the blocks when necessary; the DHT may be updated to include all blockchain related data 218. However, the mining nodes may only receive virtual blockchain data, such as a broadcasted ID or other metadata which can be used to validate the transaction by referencing portions of the blockchain stored in the DHT); searching and retrieving the first cryptocurrency transaction from the memory pool using the transaction id (Paragraph 0024 teaches one example of a sequence for writing transactions may include a client adding a new transaction to the network, a miner receiving a transaction and adding it to a mempool and broadcasting the transaction to its peers; the miner may validate the transaction and check its virtual blockchain information for a block ID needed to validate the transaction; the miner checks its in-memory cache of full blocks); and sending the first cryptocurrency transaction to the mining controller for adding to a block for the proof-of-work hashing (Paragraphs 0017 and 0029 teach the node will mine transactions from its mempool and provide a tunable proof-of-work based on randomization and a time since a last block was added; when a transaction is built, the client sends the data to the DHT and broadcasts the unique ID for the transaction along with the necessary metadata (e.g., shards' unique IDs) needed by the mining nodes to validate the transaction; mempool data is deleted once the transaction has been confirmed by several blocks, which is similar to certain cryptocurrency confirmations (such as BITCOIN confirmations); a miner can build blocks from transactions in the blockchain; when a miner takes a transaction from the mempools, the data is reconstructed and validated by verifying the hash matches the data; once this is done, the miner will apply the same or a different erasure code and split the data into its respective shards; the miner can perform this action for transactions as part of its proof-of-work). 
However, Bathen does not explicitly teach each mining computing device further comprises a transaction preprocessor controller configured for, for each cryptocurrency transaction of the cryptocurrency transactions: identifying an address associated with an input of the cryptocurrency transaction; searching the blockchain ledger using the address for at least one previous cryptocurrency transaction of a specific format within the blockchain ledger; and if the at least one previous cryptocurrency transaction is found: identifying a further address from the at least one previous cryptocurrency transaction.
Jimenez-Delgado from same or similar field of endeavor teaches each mining computing device further comprises a transaction preprocessor controller configured for, for each cryptocurrency transaction of the cryptocurrency transactions: identifying an address associated with an input of the cryptocurrency transaction (Paragraphs 0065-0070 teach a UTXO is formed of an amount of bitcoin and a locking script or encumbrance, typically related to a specific user address; for many transactions varieties, a data portion is also present in the UTXO to incorporate information into the blockchain transaction; the data portion may be in the form of codes, tags or metadata; for instance, Bitcoin addresses are multiple hash of a public key, with the multiple hash then formatted; it is assumed that the UTXO of interest are of the type pay-to-script-hash (P2SH); it is further considered that one agent is assigned to execute (spend) the transactions associated with a particular state of the state machine; in a first step in this specific embodiment, the information (a tag or code identifying the state of the DFA) is first hashed to construct a metadata field which is included in a public key; the metadata field within the form of a public key is combined with the public key of the agent in charge (to provide the encumbrance); the result is placed in a 1 of 2 multi-signature redeem script of a P2SH; this redeem script is, in turn, hashed and combined with other bytes carrying additional information in order to derive the locking script (scriptPubKey) which is finally placed as part of the chain of bytes making up a blockchain transaction); searching the blockchain ledger using the address for at least one previous cryptocurrency transaction of a specific format within the blockchain ledger (Paragraphs 0099-0100 and 0115 teach the output from the metadata construction stage, the information public key with the metadata within it, and from the agent association stage, the agent public key, are used in the next step, combination stage; in the combination stage, the two public keys (and hence the metadata within the information public key) are combined in a P2SH multi-signature redeem script; the public keys are used to generate the locking script and the locking script is then in turn replaced by a hash of the locking script, a scriptPubKey; in the next step, scriptPubKey valuing stage, the scriptPubKey value for the one or more hashed locking scripts from combination stage are established; these scriptPubKey values then act as the keys to the ultimately mapped combinations; the search and matching algorithm employed can then be initiated from the wallet to search for the UTXO's which match to those addresses, search and match stage; a match reflects not only a matching agent, but also a matching state for the contract; the search and match stage can be accomplished with standard bitcoin core client commands; it is material to note that the only UTXO's which are accessible through the bitcoin core client (the standard user interface it is preferred to use) are those associated to addresses contained in the bitcoin wallet of the user; in the search process, the keys being looked for will not necessarily meet that criteria; it is necessary to construct the bitcoin addresses associated with the corresponding scriptPubKey values; this is achieved by the hashing and formatting process outlined above); and if the at least one previous cryptocurrency transaction is found: identifying a further address from the at least one previous cryptocurrency transaction (Paragraph 0109 teaches once the algorithm finds a script hash address value in the UXTO set that matches the script hash address being searched, then a scriptPubKey in the UTXO set of interest has been found; this can be extracted and then mapped into the external database mentioned above; the UXTO is mapped via its scriptPubKey to the key, the key's value and hence back to the code or tag and hence to the original information that is of interest, representing in the preferred embodiment a particular state).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen, which teaches a cryptocurrency system that places unverified transactions into a mempool, to incorporate the teachings of Jimenez-Delgado for each mining computing device further comprises a transaction preprocessor controller configured for, for each cryptocurrency transaction of the cryptocurrency transactions: identifying an address associated with an input of the cryptocurrency transaction; searching the blockchain ledger using the address for at least one previous cryptocurrency transaction of a specific format within the blockchain ledger; and if the at least one previous cryptocurrency transaction is found: identifying a further address from the at least one previous cryptocurrency transaction.
There is motivation to combine Jimenez-Delgado into Bathen because currently, the ability to find particular codes, tags or metadata and/or the ability systematically find and extract the information stored in a general blockchain is not presently viable. In general, the format of blockchain transactions imposes that the information stored therein comes in the form of long chains of bytes. This information has to be filtered and processed before it can be useful. In addition, it is unfeasible to reconstruct the original information, a meaningful message for instance, from those chains of bytes, since for security, privacy, as well as technical reasons, the chain actually stored is some form of (multiple) hash. The base invention is improved by providing a solution which allows for the extraction of information, despite the material degrees of transformation that information has undergone by the time it is broadcast to the blockchain. The base invention is improved by providing a method of searching for information contained in unspent outputs (UXTO's) of a blockchain, the method including: a) determining information of interest and obtaining a key related to that information of interest; b) constructing a search term related to the key; c) searching the blockchain for unspent outputs (UXTO's) matching the search term (Jimenez-Delgado Paragraphs 0065-0067, 0013, and 0015).

Regarding Claim 4, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; and Bathen further teaches wherein the transaction preprocessor is configured for identifying the at least one previous cryptocurrency transaction by inspecting metadata associated with the at least one previous cryptocurrency transactions (Paragraph 0028 teaches the mining nodes may only receive virtual blockchain data, such as a broadcasted ID or other metadata which can be used to validate the transaction by referencing portions of the blockchain stored in the DHT).

Regarding Claim 5, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 4 above; however, the combination does not explicitly teach wherein the transaction preprocessor is configured for identifying metadata of a specific metadata pattern.
Jimenez-Delgado further teaches wherein the transaction preprocessor is configured for identifying metadata of a specific metadata pattern (Paragraphs 0070 and 0079-0080 teach the information (a tag or code identifying the state of the DFA) is first hashed to construct a metadata field which is included in a public key; the metadata field within the form of a public key is combined with the public key of the agent in charge (to provide the encumbrance); the result is placed in a 1 of 2 multi-signature redeem script of a P2SH; this redeem script is, in turn, hashed and combined with other bytes carrying additional information in order to derive the locking script (scriptPubKey) which is finally placed as part of the chain of bytes making up a blockchain transaction; combine a public key including the metadata associate with those codes or tags with a public key for the associated agent to give a script; in the DFA embodiment, this would be a public key with the metadata and a public key from the agent, then combined into a P2SH multi-signature redeem script).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the further teachings of Jimenez-Delgado for the transaction preprocessor to be configured for identifying metadata of a specific metadata pattern.
There is motivation to further combine Jimenez-Delgado into the combination of Bathen and Jimenez-Delgado because of the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 5 above; however, the combination does not explicitly teach wherein the at least one previous cryptocurrency transaction comprises a pair of outputs comprising: a first output comprising the specific metadata pattern; and a second output.
Jimenez-Delgado further teaches wherein the at least one previous cryptocurrency transaction comprises a pair of outputs comprising: a first output comprising the specific metadata pattern (Paragraph 0070 teaches in a first step in this specific embodiment, the information (a tag or code identifying the state of the DFA) is first hashed to construct a metadata field which is included in a public key; the metadata field within the form of a public key is combined with the public key of the agent in charge (to provide the encumbrance); the result is placed in a 1 of 2 multi-signature redeem script of a P2SH); and a second output (Paragraph 0070 teaches this redeem script is, in turn, hashed and combined with other bytes carrying additional information in order to derive the locking script (scriptPubKey) which is finally placed as part of the chain of bytes making up a blockchain transaction).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the further teachings of Jimenez-Delgado for the at least one previous cryptocurrency transaction to comprise a pair of outputs comprising: a first output comprising the specific metadata pattern; and a second output.
There is motivation to further combine Jimenez-Delgado into the combination of Bathen and Jimenez-Delgado because of the same reasons listed above for claim 1.

Regarding Claim 9, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 6 above; however, the combination does not explicitly teach wherein the second output is a Pay-to-PubkeyHash transaction.
Jimenez-Delgado further teaches wherein the second output is a Pay-to-PubkeyHash transaction (Paragraphs 0070 and 0079-0080 teach this redeem script is, in turn, hashed and combined with other bytes carrying additional information in order to derive the locking script (scriptPubKey) which is finally placed as part of the chain of bytes making up a blockchain transaction; combine a public key including the metadata associate with those codes or tags with a public key for the associated agent to give a script; in the DFA embodiment, this would be a public key with the metadata and a public key from the agent, then combined into a P2SH multi-signature redeem script).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the further teachings of Jimenez-Delgado for the second output to be a Pay-to-PubkeyHash transaction.
There is motivation to further combine Jimenez-Delgado into the combination of Bathen and Jimenez-Delgado because of the same reasons listed above for claim 1.

Regarding Claim 14, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; and Bathen further teaches further configured for transmitting data indicative of the adding of the cryptocurrency transaction to the transaction memory pool to other mining computing devices across the data network (Paragraph 0028 teaches the client node may initiate a new transaction to be written on the blockchain and the new transaction may be forwarded to each of a plurality of mining nodes to be stored in a mempool so the mining nodes can complete the blocks when necessary).

Regarding Claim 15, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; and Bathen further teaches further configured for expunging the cryptocurrency transaction from the memory pool and sending data indicative of the expungement to other mining computing devices across a data network (Paragraph 0029 teaches mempool DHT data is deleted after the transaction has been mined. When a transaction is built, the client sends the data to the DHT and broadcasts the unique ID for the transaction along with the necessary metadata (e.g., shards' unique IDs) needed by the mining nodes to validate the transaction; mempool data is deleted once the transaction has been confirmed by several blocks, which is similar to certain cryptocurrency confirmations (such as BITCOIN confirmations); a miner can build blocks from transactions in the blockchain; when a miner takes a transaction from the mempools, the data is reconstructed and validated by verifying the hash matches the data; once this is done, the miner will apply the same or a different erasure code and split the data into its respective shards).

Regarding Claim 16, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; and Bathen further teaches wherein the transaction preprocessor is further configured for: searching the blockchain ledger for at least one previous cryptocurrency transaction of a further specific format; and if the at least one previous cryptocurrency transaction of the further specific format is found: deleting the cryptocurrency transaction (Paragraph 0028 teaches the client node may initiate a new transaction to be written on the blockchain and the new transaction may be forwarded to each of a plurality of mining nodes to be stored in a mempool so the mining nodes can complete the blocks when necessary; the DHT may be updated to include all blockchain related data; the mining nodes may only receive virtual blockchain data, such as a broadcasted ID or other metadata which can be used to validate the transaction by referencing portions of the blockchain stored in the DHT; the block data can be retrieved and the memory can be deleted once the transaction is validated and any blocks are written).

Claim 2-3, 10-12, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20180139278) in view of Jimenez-Delgado (US 20200005285) in further view of Wright (US 20190116024).

Regarding Claim 2, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the at least one previous cryptocurrency transaction comprises two cryptocurrency transactions having a cryptocurrency transaction having an output specifying the further address and a further cryptocurrency transaction having an output specifying the address.
Wright from same or similar field of endeavor teaches wherein the at least one previous cryptocurrency transaction comprises two cryptocurrency transactions having a cryptocurrency transaction having an output specifying the further address and a further cryptocurrency transaction having an output specifying the address (Paragraph 0073 teaches the locking script of a first blockchain transaction (TX1) is used to provide the functionality of the chosen logic gate; the locking script provided within the first transaction contains some code which, when executed, will use the presented input value(s) to provide an output in accordance with the truth table of a particular logic gate; thus, the instructions within the locking script are selected and arranged so as to implement the truth table of the desired gate; the locking script is associated with an output (TXO) of the first transaction; a second transaction (TX2) is then generated; the second transaction includes an input which comprises or is associated with an unlocking script; the unlocking script may be used to unlock the locking script of the first transaction so as to spend the output (TXO); validation causes the locking and unlocking scripts of the first and second transactions to be executed).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the teachings of Wright for the at least one previous cryptocurrency transaction to comprise two cryptocurrency transactions having a cryptocurrency transaction having an output specifying the further address and a further cryptocurrency transaction having an output specifying the address.
There is motivation to combine Wright into the combination of Bathen and Jimenez-Delgado because the locking script of TX1 may be a P2SH locking script as known in the Bitcoin protocol, or a functional equivalent from an alternative protocol. In accordance with known techniques, the P2SH locking script includes the hash of a redeem script and the TX1 output can only be spent upon presentation of the correct script which, when hashed, matches the hash stored in the locking script. Thus, in respect of a pay-to-script hash transaction, the actual logic is presented within the unlocking script, although the locking script ‘knows’ the logic that will be supplied subsequently. As the skilled person will understand, while the behavior of the locking script in such a transaction must be known, using cryptographically secure techniques the actual instruction set can be provided as part of the unlocking script. An advantage of this approach is that the content of the redeem script or the stored hash cannot be discerned because in practice the solution is presented via the redeem script as an initial hash, which is then hashed again during execution of the locking script in order to perform the comparison. Thus, privacy and security can be enhanced or maintained (Wright Paragraph 0094).

Regarding Claim 3, the combination of Bathen, Jimenez-Delgado, and Wright teaches all the limitations of claim 2 above; and Bathen further teaches wherein the further cryptocurrency transaction has a blocktime later than that of the cryptocurrency transaction (Paragraph 0022 teaches DHTs have several built-in GC policies that may be used; a reference count-based/time out hybrid scheme, where mining nodes add references to blocks, can be utilized; miners can identify all nodes in the discarded blockchain and mark them for deletion to reduce the reference count; a tunable timeout window can be defined based on a detection of whether blocks in the DHT should be deleted or not; if the block is to be deleted (reference count=0) and the timeout window is expired, it will then be removed from the DHT; if a block is part of a node's longest chain, it will remain as part of the DHT, however, the network may discard forks within a certain period of time (for example, 24 hours)).

Regarding Claim 10, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 9 above; however, the combination does not explicitly teach wherein the further received cryptocurrency transaction comprises a metadata pattern and wherein the transaction preprocessor controller is configured for identifying the transaction ID from within the metadata pattern.
Wright from same or similar field of endeavor teaches wherein the further received cryptocurrency transaction comprises a metadata pattern and wherein the transaction preprocessor controller is configured for identifying the transaction ID from within the metadata pattern (Paragraph 0094 teaches the locking script of TX1 may be a P2SH locking script as known in the Bitcoin protocol, or a functional equivalent from an alternative protocol. In accordance with known techniques, the P2SH locking script includes the hash of a redeem script and the TX1 output can only be spent upon presentation of the correct script which, when hashed, matches the hash stored in the locking script; thus, in respect of a pay-to-script hash transaction, the actual logic is presented within the unlocking script, although the locking script ‘knows’ the logic that will be supplied subsequently).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the teachings of Wright for the further received cryptocurrency transaction to comprise a metadata pattern and wherein the transaction preprocessor controller is configured for identifying the transaction ID from within the metadata pattern.
There is motivation to combine Wright into the combination of Bathen and Jimenez-Delgado because an advantage of this approach is that the content of the redeem script or the stored hash cannot be discerned because in practice the solution is presented via the redeem script as an initial hash, which is then hashed again during execution of the locking script in order to perform the comparison. Thus, privacy and security can be enhanced or maintained. 

Regarding Claim 11, the combination of Bathen, Jimenez-Delgado, and Wright teaches all the limitations of claim 10 above; however, the combination does not explicitly teach wherein the metadata pattern comprises an index of the transaction ID.
Jimenez-Delgado further teaches wherein the metadata pattern comprises an index of the transaction ID (Paragraphs 0097-0099 teach codes or tags form the input to a second step, metadata construction stage; in this step, the double hashing of the codes or tags converts the codes or tags into a metadata format reflecting those; this metadata is then formatted and placed in an information public key; a further selection is made with respect to the possible agents associated with a particular state for the contract, agent association stage; the agent or agents are those parties assigned to execute (spend) the UXTO; the output from the metadata construction stage, the information public key with the metadata within it, and from the agent association stage, the agent public key, are used in the next step, combination stage; in the combination stage, the two public keys (and hence the metadata within the information public key) are combined in a P2SH multi-signature redeem script; the public keys are used to generate the locking script and the locking script is then in turn replaced by a hash of the locking script, a scriptPubKey).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen, Jimenez-Delgado, and Wright to incorporate the further teachings of Jimenez-Delgado for the further received cryptocurrency transaction to comprise a metadata pattern and wherein the transaction preprocessor controller is configured for identifying the transaction ID from within the metadata pattern.
There is motivation to further combine Jimenez-Delgado into the combination of Bathen, Jimenez-Delgado, and Wright because of the same reasons listed above for claim 1. 

Regarding Claim 12, the combination of Bathen, Jimenez-Delgado, and Wright teaches all the limitations of claim 11 above; however, the combination does not explicitly teach wherein the index comprises at least one of a hash, checksum and truncation of the transaction ID.
Wright further teaches wherein the index comprises at least one of a hash, checksum and truncation of the transaction ID (Paragraph 370-0372 teaches information required is stored as metadata in the transaction recorded on the Blockchain; in this way, a transaction on the blockchain stores or provides access to information about a given iteration of the loop which is being executed on the agent; this information can include the values of any variables associated with the loop, such as index i, and any other necessary information such as values for parameters used in the code block or location-related data specifying where further required information can be accessed; the metadata itself is stored as part of a multi-signature pay-to-script-hash script (P2SH) in the transaction; the metadata recorded with the transaction also gives the ability to record an audit trail of how the code has been executed in the past).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen, Jimenez-Delgado, and Wright to incorporate the further teachings of Wright for the index to comprise at least one of a hash, checksum and truncation of the transaction ID.
There is motivation to further combine Wright into the combination of Bathen, Jimenez-Delgado, and Wright because of the same reasons listed above for claim 2.

Regarding Claim 17, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the transaction preprocessor is further configured for: searching the blockchain ledger search index for at least one previous cryptocurrency transaction of a further specific format; and if the at least one previous cryptocurrency transaction of the further specific format is found: adding an additional output to a coinbase transaction of the block.
Wright from same or similar field of endeavor teaches wherein the transaction preprocessor is further configured for: searching the blockchain ledger search index for at least one previous cryptocurrency transaction of a further specific format; and if the at least one previous cryptocurrency transaction of the further specific format is found: adding an additional output to a coinbase transaction of the block (Paragraphs 0375-0380 teach 1. the agent monitors the Blockchain for transactions that contain hashes of the code block that matches entries in the code registry; 2. The agent finds a transaction that contains the corresponding hash (H1); 3. The agent reads the ‘Metadata-CodeHash’, gets the CodeHash field to get H1 and uses it to retrieve the code (C1). If RIPEMD-160(SHA256(C1)) equals H1, the code has not been changed and it is safe to proceed to the next step; 4. The agent reads the ‘Metadata-CodeHash’ which stores the index I, and respawns the code at the ith iteration. In other words, the loop is ‘reloaded’ at the appropriate iteration; 5. The signature of the User is included in the P2SH command to verify the origin of the metadata; 6. The agent reads the ‘Metadata-OutputHash’ and ‘Metadata-OutputPointer’ to retrieve the output of the previous steps, if these data are required for this iteration of the loop).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the teachings of Wright for the transaction preprocessor to be further configured for: searching the blockchain ledger search index for at least one previous cryptocurrency transaction of a further specific format; and if the at least one previous cryptocurrency transaction of the further specific format is found: adding an additional output to a coinbase transaction of the block.
There is motivation to combine Wright into the combination of Bathen and Jimenez-Delgado because of the same reasons listed above for claim 10.

Regarding Claim 18, the combination of Bathen, Jimenez-Delgado, and Wright teaches all the limitations of claim 17 above; however, the combination does not explicitly teach wherein the additional output comprises a value derived from a value of unspent cryptocurrency associated with the address.
Wright further teaches wherein the additional output comprises a value derived from a value of unspent cryptocurrency associated with the address (Paragraph 0108-0110 teach the search and matching algorithm employed can then be initiated from the wallet to search for the UTXO's which match to those addresses, search and match stage; once the algorithm finds a script hash address value in the UXTO set that matches the script hash address being searched, then a scriptPubKey in the UTXO set of interest has been found; the UXTO is mapped via its scriptPubKey to the key, the key's value and hence back to the code or tag and hence to the original information that is of interest, representing in the preferred embodiment a particular state; a match in this last stage provides that the system has unequivocally determined which state tag is present in the UTXO, i.e. in essence the state has been detected; the matching process repeats for all UTXO which have matching script hash addresses and hence keys and hence state tags).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen, Jimenez-Delgado, and Wright to incorporate the further teachings of Wright for the additional output to comprise a value derived from a value of unspent cryptocurrency associated with the address.
There is motivation to further combine Wright into the combination of Bathen, Jimenez-Delgado, and Wright because of the same reasons listed above for claim 2.

Regarding Claim 19, the combination of Bathen, Jimenez-Delgado, and Wright teaches all the limitations of claim 18 above; however, the combination does not explicitly teach wherein the output specifies the further address.
Wright further teaches wherein the output specifies the further address (Paragraph 0073 teaches the locking script of a first blockchain transaction (TX1) is used to provide the functionality of the chosen logic gate; the locking script provided within the first transaction contains some code which, when executed, will use the presented input value(s) to provide an output in accordance with the truth table of a particular logic gate; thus, the instructions within the locking script are selected and arranged so as to implement the truth table of the desired gate; the locking script is associated with an output (TXO) of the first transaction).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen, Jimenez-Delgado, and Wright to incorporate the further teachings of Wright for the output to specify the further address.
There is motivation to further combine Wright into the combination of Bathen, Jimenez-Delgado, and Wright because of the same reasons listed above for claim 2.

Regarding Claim 20, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein identifying the address associated with the input of the cryptocurrency transaction comprises retrieving transaction data of a previous cryptocurrency transaction using a transaction ID of an input of the cryptocurrency transaction and identifying the address from an output of the previous cryptocurrency transaction.
Wright from same or similar field of endeavor teaches wherein identifying the address associated with the input of the cryptocurrency transaction comprises retrieving transaction data of a previous cryptocurrency transaction using a transaction ID of an input of the cryptocurrency transaction and identifying the address from an output of the previous cryptocurrency transaction (Paragraph 0073 teaches the locking script of a first blockchain transaction (TX1) is used to provide the functionality of the chosen logic gate; the locking script provided within the first transaction contains some code which, when executed, will use the presented input value(s) to provide an output in accordance with the truth table of a particular logic gate; thus, the instructions within the locking script are selected and arranged so as to implement the truth table of the desired gate; the locking script is associated with an output (TXO) of the first transaction; a second transaction (TX2) is then generated; the second transaction includes an input which comprises or is associated with an unlocking script; the unlocking script may be used to unlock the locking script of the first transaction so as to spend the output (TXO); validation causes the locking and unlocking scripts of the first and second transactions to be executed).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the teachings of Wright for identifying the address associated with the input of the cryptocurrency transaction to comprise retrieving transaction data of a previous cryptocurrency transaction using a transaction ID of an input of the cryptocurrency transaction and identifying the address from an output of the previous cryptocurrency transaction.
There is motivation to combine Wright into the combination of Bathen and Jimenez-Delgado because of the same reasons listed above for claim 10.

Regarding Claim 21, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein identifying that the further cryptocurrency transaction is from the further address comprises retrieving transaction data of a previous cryptocurrency transaction using a transaction ID of an input of the further cryptocurrency transactions and identifying the further address has an output of the previous cryptocurrency transaction.
Wright from same or similar field of endeavor teaches wherein identifying that the further cryptocurrency transaction is from the further address comprises retrieving transaction data of a previous cryptocurrency transaction using a transaction ID of an input of the further cryptocurrency transactions and identifying the further address has an output of the previous cryptocurrency transaction (Paragraphs 0084-0089 teach input signals A and B are provided to the unlocking script of a transaction input for a single Transaction (TX2); A and B are ‘(bitcoin) puzzles’ and may be accompanied by one or more signatures; the unlocking script of TX2 is used to try to spend the output of a previous transaction TX1, this causes execution of the unlocking and locking scripts of TX2 and TX1 respectively; A and B are processed within the unlocking script of TX2 to evaluate to True/False; the relevant logic (i.e., code) for the chosen gate (provided in the locking script of TX1) is then executed using those processed values; Script evaluation then performs other logic and instructions, such as multisig; note that the mutlisig operation, as known in the art, is distinct from, and performed after, the execution of the code for the chosen logic gate).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the teachings of Wright identifying that the further cryptocurrency transaction to be from the further address comprises retrieving transaction data of a previous cryptocurrency transaction using a transaction ID of an input of the further cryptocurrency transactions and identifying the further address has an output of the previous cryptocurrency transaction.
There is motivation to combine Wright into the combination of Bathen and Jimenez-Delgado because of the same reasons listed above for claim 10.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20180139278) in view of Jimenez-Delgado (US 20200005285) in further view of Madden (US 20150356523).

Regarding Claim 7, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 6 above; however, the combination does not explicitly teach wherein the first data output is a nulldata type output and wherein the metadata is encoded within a public key script of the first output.
Madden from same or similar field of endeavor teaches wherein the first data output is a nulldata type output and wherein the metadata is encoded within a public key script of the first output (Paragraph 0045 teaches any unused bytes are left null before the final 8 byte lock time T).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the teachings of Madden for the first data output to be a nulldata type output and wherein the metadata to be encoded within a public key script of the first output.
There is motivation to combine Madden into the combination of Bathen and Jimenez-Delgado because currently, the risks of theft are catastrophic for businesses and their account holders, and the costs of securing and insuring the cryptocurrency from theft are high. The base invention is improved by obviating the need for this level of security by allowing participants to retain control of their cryptocurrency yet enables the participant to comply with regulation, clearing the way for a safer, less expensive, and entirely new hybrid decentralized exchange business model (Madden Paragraph 0004).

Regarding Claim 8, the combination of Bathen and Jimenez-Delgado teaches all the limitations of claim 7 above; however, the combination does not explicitly teach wherein the metadata is encoded as an OPRETURN value.
Madden from same or similar field of endeavor teaches wherein the metadata is encoded as an OPRETURN value (Paragraph 0041 teaches the ID verification service provider may sign an output of the transaction containing an OP_RETURN output as they spend it as an input to another address, and in doing so certifying the authenticity of the identity signature inside, while simultaneously automating settlement as another output of the transaction in predefined amounts sufficient to compensate the provider for services rendered in one automated process).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen and Jimenez-Delgado to incorporate the teachings of Madden for the metadata to be encoded as an OPRETURN value.
There is motivation to combine Madden into the combination of Bathen and Jimenez-Delgado because of the same reason listed above for claim 13.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20180139278) in view of Jimenez-Delgado (US 20200005285) in further view of Wright (US 20190116024) in further view of Madden (US 20150356523).

Regarding Claim 13, the combination of Bathen, Jimenez-Delgado, and Wright teaches all the limitations of claim 11 above; however, the combination does not explicitly teach wherein the metadata pattern is less than 40 bytes.
Madden from same or similar field of endeavor teaches wherein the metadata pattern is less than 40 bytes (Paragraph 0042 teaches the identity signature is contained in an output called OP_RETURN that allows for up to 40 bytes of data).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bathen, Jimenez-Delgado, and Wright to incorporate the teachings of Madden for the metadata pattern to be less than 40 bytes.
There is motivation to combine Madden into the combination of Bathen, Jimenez-Delgado, and Wright because the metadata summarizes information making finding and working with particular of data faster and more efficient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herlihy et al. (US 20170236120) teaches distributed ledger systems that provide enhanced accountability and trust are described. A sender node may send messages to a receiver node. The sender node may compute a value (e.g., a hash) based on the sent messages and at least one previously sent message. The sender node may receive a confirmation message for the messages from the receiver node including a value computed by the receiver node based on the messages and at least one previously received message. The sender node may compare the computed value to the value included in the confirmation message to determine that the receiver node has or has not received a correct sequence of messages. The confirmation message may also include a summary of local data of the receiver node that indicates to the sender node that the receiver node has or has not processed all messages received.
Pierce et al. (US 20180039667) teaches implementation of a syntax for altering one or more rules by which a blockchain may be modified wherein the software implementing each client of a blockchain network are programmed to be responsive to requests or directives to alter one or more rules by which blocks may be added to a blockchain responsive to transactions received for storage therein, the requests/directives being processed by the client as a transaction and added to the block in accordance with the current state of the operating rules, thereby adding a new rule or modifying an existing rule for subsequent operation of the client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685